         Case 1:19-cr-00795-SHS Document 275 Filed 03/25/21 Page 1 of 1




                                                   March 24, 2021


By ECF
Hon. Sidney H. Stein                                                 MEMO ENDORSED
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

              Re:     United States v. Jose Bautista, 19 Cr. 795 (SHS)

Dear Judge Stein:

       Winston Lee and I represent the defendant in the above-captioned matter. I write with the

scheduled for April 7, 2021, be adjourned approximately 45 days to a date and time convenient
for the Court, and that filing deadlines we adjusted accordingly. The requested adjournment is
necessary to prepare for sentencing, in light of challenges posed by the continuing COVID-19
pandemic.

                                                   Respectfully submitted,

                                                   /s/ Dorea Silverman

                                                   Winston Lee
                                                   Dorea Silverman
                                                   Attorneys for Jose Bautista




cc: AUSA Frank Balsamello
    AUSA Adam Hobson
  The sentencing is adjourned to May 27, 2021, at 2:30 p.m. The defense sentencing
  submissions are due by May 13, the government's submissions are due by May 20.

  Dated: New York, New York
         March 25, 2021
